878 F.2d 1311
In the Matter of A & B HEATING & AIR CONDITIONING, INC., Debtor.UNITED STATES of America, Plaintiff-Appellant,v.A & B HEATING & AIR CONDITIONING, INC., Defendant-Appellee.
No. 86-3440.
United States Court of Appeals,Eleventh Circuit.
July 31, 1989.

Virginia M. Covington, Asst. U.S. Atty., Tampa, Fla.,
Gary D. Gray, Wynette J. Hewett, Tax Div., Dept. of Justice, Washington, D.C., Roger M. Olsen, Asst. Atty. Gen., Tax Div., Dept. of Justice, Washington, D.C., Michael L. Paup, Chief, Appellate Section, Tax Div., Dept. of Justice, Washington, D.C., for plaintiff-appellant.
Patti W. Medearis, Straske, Farfante, Segall & Arcuri, Tampa, Fla., for defendant-appellee.
Appeal from the United States District Court for the Middle District of Florida.
Before HILL and HATCHETT, Circuit Judges and HENDERSON, Senior Circuit Judge.
HILL, Circuit Judge:


1
As contemplated in the judgment of the court in this case, United States v. A & B Heating & Air Conditioning, 861 F.2d 1538 (11th Cir.1988), the court has been notified by both parties that the Bankruptcy Court presiding over the appellee's Chapter 11 case has granted appellee's motion to amend the plan of reorganization by deleting the designation of tax payments provision.  This action satisfies the concerns of the court.  The case is REMANDED to the District court to be dismissed as moot.